Judge Crumlish, Jr.
Opinion by (Concurring in Part and Dissenting in Part) :
The majority upholds the decision of the lower court in which Judge Lippincott found that appellant had committed two violations of the Liquor Code, one on March 22, 1970 and the other on April 5, 1970. Although the Liquor Control Board had not found a violation on March 22, the review by the lower court of the Board’s findings is de novo and the court’s finding that a violation occurred March 22 is supported by the evidence. Accordingly, I concur in the affirmance of the lower court’s decision.
*615I do not, however, agree that a violation occurred on April 5. The record does not contain substantial evidence that the person, hired to clean the premises, involved in the April 5 violation was under the control of the licensee on that date or was ever involved in the ongoing business of operating the cafe during the hours which it was licensed to sell liquor. The licensee merely employed him to clean his establishment in the licensee’s absence, while the cafe was closed on Sunday, April 5.
Glass Door Liquor License Case, 193 Pa. Superior Ct. 416, 165 A. 2d 139 (1960), cited by the majority, lends support to the position that the licensee is not liable under these circumstances. There, it was stated: “As the licensee of the Board, he is under a duty not only to regulate his own personal conduct in a manner consistent with the permit he has received, but also to control the acts and conduct of any employee to whom he entrusts the sale of liquor.” (Emphasis added). 193 Pa. Superior Ct. at 421, 165 A. 2d at 141. In that case, the violation involved illegal solicitation by an entertainer employed by the licensee. I believe that the line of cases represented by Glass Door intends to place upon the licensee the responsibility of preventing criminal acts by all employees who have patron contact. In the sense that there was no such contact here, the cleaning man was not, even to a limited extent, actively engaged in the operation of the business. As recognized by the dissents in Commonwealth v. Koczwara, 397 Pa. 575, 588, 595, 155 A. 2d 825 (1958), an overly literal reading of the statute is simply not in tune with the realities of life. Since the employee in this instance was not intended to represent the licensee in his business of selling alcoholic beverages. I cannot hold the licensee liable under Glass Door for a violation April 5, 1971.
*616Since there was evidence of a violation on March 22 and since the lower court so found, the penalty must stand. The Carver House v. Pa. Liquor Control Board, 3 Pa. Commonwealth Ct. 453, 281 A. 2d 473 (1971).